Citation Nr: 0110181	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

3.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
condition to include symptoms of memory loss, low tolerance, 
and becoming easily excited or angered as due to an 
undiagnosed illness.

5.  Entitlement to service connection for blood circulation 
problems of the legs and leg cramps due to an undiagnosed 
illness.

6.  Entitlement to an increased evaluation for lumbar 
paravertebral fibromyositis, with bilateral L5 spondylolysis, 
spondylolisthesis of the L5-S1 with radiculopathy, currently 
evaluated as 40 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service March 1989 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The medical history recorded during the most recent VA 
examinations in March 1996 indicate that the veteran has been 
treated at VA and private facilities.  These records are not 
on file.  The Board is also of the opinion that

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the conditions in issue 
that are not already on file, including 
the periods of hospitalization at the San 
Juan VA hospital and the Puerto Rican 
Medical Center. 

2.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination.  It is requested that 
electromyogram and nerve conduction 
studies be performed.  Any other tests 
and studies deemed necessary should also 
be accomplished at this time.  It is 
requested that the range of motion of the 
lumbar spine be recorded and the examiner 
should also be asked to note the normal 
ranges of motion of the lumbar spine.  
The examiner should describe all 
neurological symptoms, including any 
demonstrable muscle spasm and/or absent 
ankle jerk of the service-connected 
lumbar spine disability and indicate if 
nerve damage has impacted upon range of 
motion, strength, and pain of the 
affected areas.  The examiner should also 
describe any functional loss due to pain, 
weakened movement, excess fatigability, 
and incoordination, to include the degree 
of functional loss that is likely to 
result from flare-up or extended use.  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 
(1995).

3.  The RO should arrange examinations by 
appropriate specialists to determine the 
presence and etiology of the claimed 
headaches, skin condition, hair loss, 
neuropsychological symptoms, to include 
memory loss and low tolerance, and blood 
circulation and leg cramps. The claims 
folder is to be furnished to the 
specialists in conjunction with the 
examinations.  Following the examination 
the appropriate specialists are requested 
to specify whether or not there are any 
clinical, objective indications of the 
claimed symptoms, and if yes, whether the 
symptoms are chronic.  For each and every 
symptoms reported by the veteran, the 
appropriate specialist should provide an 
opinion as to whether the symptom is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings. If so, 
the examiners should identify the 
diagnosed disorder and explain the basis 
for the diagnosis.  If the symptom is not 
due to a known diagnosis the examiners 
should so specify.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





